Title: To Thomas Jefferson from Thomas Appleton, 2 December 1808
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir
                     
                     Leghorn 2nd. December 1808.
                  
                  I had the honor of addressing you on the 25th. of November, under cover of a letter to the Secretary of State, and to the care of Mr Lee at Bordeaux.—The present serves principally to inclose one I have this morning receiv’d from Mr Mazzei, with his request to give it conveyance.—By this opportunity I forward to the department of State, the fullest and most ample testimony against mr John Donnell of Baltimore owner of the Schooner John & cargo, which arriv’d here on the 19th. of August, last from La Guaira, and in direct violation of the act of embargo.—I have reason to believe, Sir, there will be found nothing wanting to Substantiate the fact, and to bring to punishment the owner of this Vessel and Cargo.—
                  Some time since, information was given to me, that Exequaturs under the existing government would be requir’d,—for all the foreign Consuls here. I therefore applied to mr Armstrong, to Know what Steps could be taken, that a Suspension of my powers might not take place, for the want of this document, and to which he has written me the following reply.—
                  
                                          
                     
                            
                           “Sir—
                        
                            
                           “November 14′. 1808. Paris”
                        
                        

                     
                        “Your letter of the 28′ of October requesting an exequatur has been receiv’d.—In reply I have to inform you 1st. that no exequaturs in the regular forms have been issued to Commercial Agents of any 
                           Station for four years past the Substitute for them is a private letter from the minister of foreign relations to the authorities of the places. 2ndly. That even this recognition can only be made in presenting your Commission, and thirdly, that this Commission must have been address’d to french authorities.—It appears to me from this Statement that you ought to Seek another Commission from the President of the U: States as expeditiously As possible”.—I am &c. &.—
                     
                     
                  
                        
                           (Sign’d) John Armstrong
                           
                        
                     
                     
                        
                           “Mr: Appleton.
                        
                        
                           Counsul Leghorn”
                           
                        
                     
                     
   I presume it Should be Nation in lieu of Station
                        

                  
                  
                  
                     May I then request, Sir, if my conduct during the eleven Years I have fill’d this consulate; has receiv’d your approbation, that you would have the goodness to continue to me your bounty; and at the Same time to Cause me to be furnish’d with your Commission address’d to the authorities of the french empire.—The task I have had to fulfill during the various changes and revolutions Tuscany has experienc’d since the time of my residence here has not always been an easy one: and this I trust, Sir, will be my apology if any involuntary errors have escap’d me.—
                     Accept Sir the Assurances of my high respect, and the most Sincere Wishes for the preservation of your health—
                  
                  
                  
                     Th: Appleton
                     
                  
               